Citation Nr: 1214322	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  06-00 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bronchiectasis, for accrued benefit purposes.

2.  Entitlement to service connection for the cause of death of the Veteran.


REPRESENTATION

Appellant represented by:	Robert A. Laughlin, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and son


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1942 to December 1945.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, that denied the Veteran's claim for service connection for bronchiectasis.  The Veteran appeared at a hearing before the undersigned Veterans Law Judge in January 2008.  A copy of the hearing is contained in the claims file.

In October 2008, the Board denied the Veteran's claim.  The appellant filed a timely appeal of the decision to the United States Court of Appeals for Veterans Claims, and pursuant to a Memorandum Opinion, an August 2011 Order vacated the Board's decision and remanded the matter for compliance with the instructions in the Memorandum Opinion.  The appellant was accepted by the Court as a substation for the Veteran for the purposes of this appeal.

Meanwhile, in September 2010, the appellant filed a claim for service connection for the cause of the Veteran's death and for accrued benefits with the RO.  That claim was denied in December 2010 and the appellant filed a timely appeal.  The Board finds that because the claim for accrued benefits is in essence the same as the claim for service connection for bronchiectasis remanded by the Court, the two claims have been merged together as stated on the title page.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

First, on her June 2011 formal appeal, Form 9, the Veteran requested a hearing before the Board with regard to her claims for service connection for the cause of the Veteran's death and for accrued benefits.  As of yet, no hearing on those claims has been scheduled.  Thus, on remand, a hearing should be scheduled.  

Next, in the August 2011 Memorandum Opinion, the Court found that the December 2005 VA examination relied upon by the Board in denying the Veteran's claim for service connection was inadequate.   The December 2005 VA examiner had concluded that the Veteran's bronchiectasis was most likely due to his prolonged history of smoking cigarettes during service and for many years thereafter, rather than as due to his exposure to diesel fumes while aboard a ship in the Navy.  The Court found that the December 2005 conclusion was based upon an inaccurate factual picture because the credible lay evidence instead demonstrated that the Veteran had begun smoking a pipe in 1947 and cigarettes in 1955, following service.  The Board notes that in July 2011, the same VA examiner who submitted the December 2005 VA examination reviewed the subsequent evidence in relation to the appellant's new claim for service connection for the cause of the Veteran's death.  In 2011, the examiner reviewed the Court documents, as well as the more recent lay statements and private medical opinions, and took as fact that the Veteran did not start smoking until after service.  The examiner also took into account the appellant's contentions that the Veteran had a hacking cough immediately after service, a point the Court has instructed the Board to address.  However, in taking that evidence into consideration, the examiner still determined, after reviewing all relevant medical research, that the amount of exposure to fumes in service would not have been significant enough to have caused the Veteran's bronchiectasis.   

The Board notes that it appears a portion of the examiner's conclusion is missing from the examination report, in that Page 4 of the report ends with the sentence, "Given these two..." and Page 5 of the report begins with, "...exposure during the service."  Thus, a significant part of the conclusive summary of the opinion may be missing.  Therefore, a search for the complete report should be made or the claim should be returned to the examiner to re-explain his conclusion.

However, the claim should still be forwarded to the July 2011 examiner so that he can further clarify his opinion in order for the Board to have a complete record upon which to decide the appellant's claim.  Although the examiner has already provided more than one detailed explanation for his medical opinions, the examiner should clarify the probability that the Veteran's history of childhood pneumonia, as referenced in his service treatment records and in post-service treatment records dated in September 1994 and March 1995, caused his later development of bronchiectasis.  In so doing, the examiner should determine whether that evidence showed a pre-existing condition and, if so, whether that condition was aggravated by inhalation of fumes in service.   The examiner should also once again state his opinion as to the etiology of the bronchiectasis.

The Board notes that in March 2012, the appellant's attorney stated that a new, private medical opinion supporting the Veteran's claim was being sent to the regional office for consideration in the coming month.  Thus, if such referenced opinion is received, the examiner should review that opinion.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the appellant for a travel board hearing to be held at the regional office.

2.  Request that the appellant identify any outstanding treatment records relevant to her claims.  After securing any necessary authorization from her, obtain all identified treatment records, as well as any available VA treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  Forward the Veteran's claims file to the examiner who authored the 2005 and 2011 VA opinions.  Ask the examiner to find or fill-in his explanation that appears to be missing on Page 4 and Page 5 of the 2011 opinion.  If the examiner is no longer available, forward the claims file to a different examiner with the necessary level of knowledge to provide the following opinions:

The examiner should address and clarify the following and provide a detailed rationale citing any relevant medical studies, principals, or research:
Did the Veteran have a pulmonary or respiratory disorder that clearly and unmistakably pre-existed his entry into active duty, to include the reported childhood pneumonia?  A fully explained rationale for the opinion should be provided.

(i)  If so, is there clear and unmistakable evidence that the Veteran's pre-existing pulmonary or respiratory disorder did not undergo an increase in the underlying pathology during service, i.e., was aggravated during service?  A fully explained rationale for the opinion should be provided.

If there was an increase in severity of the Veteran's pulmonary or respiratory disorder during service, was that increase due to the natural progress of the disease, or was it above and beyond the natural progression?  Did it result in the later diagnosed bronchiectasis? A fully explained rationale for the opinion should be provided.

(ii)  If a pulmonary or respiratory disorder did not pre-exist service, is it at least as likely as not that the Veteran's bronchiectasis is casually related to any incident of service?  A fully explained rationale for the opinion should be provided.  The examiner should comment as to the significance of the lay statements that the Veteran had a hacking cough following separation from service.

All opinions expressed should be accompanied by supporting rationale. 

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


